ERVIN, Judge.
Appellant’s convictions for possession of cocaine, possession of drug paraphernalia, resisting arrest without violence and driving while license suspended are affirmed. His sentences for all the above offenses, with the exception of the cocaine violation, are likewise affirmed. We reverse, however, the sentence imposed for possession of cocaine, because the special condition that appellant serve six months of his five-year probationary term on community control constitutes an upward departure from the recommended guideline sentence of any nonstate prison sanction. See State v. Mesías, 507 So.2d 587 (Fla.1987). Consequently, appellant’s sentence for possession of cocaine is reversed and the case is remanded for resentencing within the guidelines as to that offense. Shull v. Dugger, 515 So.2d 748 (Fla.1987).
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings.
BENTON and VAN NORTWICK, JJ., concur.